Exhibit 10.27

EXHIBIT G

TO

CONTRIBUTION AGREEMENT

SALES INDEMNITY AND DEBT GUARANTEES

ARTICLE 1—ADDITIONAL DEFINED TERMS

Agreement: Means the Contribution Agreement to which this Exhibit G is attached.

Code: Means the Internal Revenue Code of 1986, as amended, and references to
sections of the Code shall include any successor provisions thereto.

Disposition: Means any sale, assignment, pledge, encumbrance, hypothecation,
mortgage, exchange, or any swap agreement or other arrangement that transfers
all or a portion of the economic consequences associated with the Partnership
Units of the Contributor, provided that the following shall not constitute
Dispositions: (i) a pledge of all or a portion of the Partnership Units of the
Contributor to secure bona fide indebtedness that does not exceed sixty percent
(60%) of the value of the pledged Partnership Units of the Contributor at the
time such indebtedness is incurred so long as no foreclosure has occurred;
(ii) any pledge of Partnership Units to the Operating Partnership; and (iii) a
Permitted Disposition.

General Partner: Means the general partner of the Operating Partnership.

Guarantee Agreement: Means an agreement between the Operating Partnership, the
Contributor or another Guarantee Partner and possibly a lender (or with a lender
as a third party beneficiary), pursuant to which the Contributor or such other
Guarantee Partner guarantees debt of the Operating Partnership, which guarantee
may be on a “bottom dollar basis” provided it is on a pari passu basis with the
other Guarantee Partners and/or other partners of the Operating Partnership, and
which agreement may be in the form of a guarantee or contribution agreement. The
initial Guarantee Agreement shall be entered into prior to or contemporaneously
with the closing of the Public Offering.

Guarantee Amount: Shall mean an amount specified by Contributor which is set
forth in the Guarantee Agreement for the Contributor, provided the aggregate
Guarantee Amount for the Contributor shall not exceed Eighty Three Million
Dollars ($83,000,000).

Guaranteed Debt: Means the debt guaranteed by the Contributor or other Guarantee
Partner pursuant to a Guaranty Agreement.

Guarantee Opportunity: Shall have the meaning set forth in Section 3(a).

Guarantee Partner: Means a person who guarantees debt of the Operating
Partnership in connection with (i) their contribution of property to the
Operating Partnership in exchange for Partnership Units in the Formation
Transactions; or (ii) their contribution of property to the Operating
Partnership pursuant to the Operating Partnership’s exercise of rights under an
Option Agreement.



--------------------------------------------------------------------------------

Option Agreement: Means an agreement entered into or acquired by the Operating
Partnership in connection with the Formation Transactions pursuant to which the
Operating Partnership has the right to require the contribution of certain
properties (or indirect interests therein) to the Operating Partnership, to the
extent such contribution may be made in exchange for Partnership Units.

Partnership Units Sale Restriction: The Contributor shall have satisfied this
requirement with respect to a period if at the end of such period, (i) aggregate
Dispositions by the Contributor of Partnership Units received in the Formation
Transactions or pursuant to an Option Agreement have not caused the Partnership
Units then owned by the Contributor to be less than fifty percent (50%) of the
aggregate Partnership Units issued to the Contributor in connection with the
Formation Transactions and pursuant to an Option Agreement; and (ii) the
“Partnership Units Sale Restriction” set forth in Exhibit F to the Contribution
Agreement by and between the Operating Partnership, Robert F. Maguire III and
each of the entities listed on Exhibit A attached thereto (the “Robert F.
Maguire III Contribution Agreement”) has been satisfied. Exhibit F to the Robert
F. Maguire III Contribution Agreement provides that the contributors thereunder
will notify Contributor in the event that they cease to satisfy the partnership
unit sales restriction thereunder.

Permitted Disposition: Means a Disposition to (i) a member of the immediate
family or an affiliate of the applicable Contributor, (ii) a charitable
organization a contribution to which would be deductible pursuant to Section 170
of the Code, (iii) any partnership, limited liability company or trust, the
partners, members or beneficiaries, as applicable, of which are exclusively one
or more of the Contributor or members of the immediate family or affiliates of
the Contributor and/or a charitable organization a contribution to which would
be deductible pursuant to Section 170 of the Code, or (iv) a beneficiary,
partner, member or shareholder by the trust, partnership, limited liability
company or corporation in which such person owns an interest, provided that any
such Disposition shall not involve a Disposition for value (other than the
issuance or redemption of an interest in the transferor or a reduction in the
transferor’s share of liabilities of the Operating Partnership); provided
further that for purposes of the Partnership Units Sale Restriction, the
Contributor shall be treated as continuing to own any Partnership Units which
were subject to a Permitted Disposition unless and until there has been a
Disposition by a permitted transferee, which shall be treated as a Disposition
by the Contributor.

Protected Period: Means for each Property and the Guarantee Opportunity, the
period commencing on the closing date of the Formation Transactions and ending
on the “Initial Period” anniversary of the closing date of the Formation
Transactions, provided, however, that the Protected Period shall be increased by
successive one-year extension periods, if the Contributor has satisfied the
Partnership Units Sale Restriction at the expiration of the prior period, with
the Contributor’s final extension period ending on the “Final Period”
anniversary of the closing date of the Formation Transactions.



--------------------------------------------------------------------------------

The Initial Period and Final Period for each Property and the Guarantee
Opportunity are as follows:

 

Property

   Initial Period   Final Period

Gas Company Tower

   9th   12th

Library Tower

   9th   12th

Solana

   9th   12th

KPMG Tower

   9th   12th

Plaza Las Fuentes (excluding the hotel)

   7th   10th

Wells Fargo Tower

   7th   10th

Plaza Las Fuentes Hotel

   None   None

808 South Olive

   None   None

Guarantee Opportunity

   9th   12th

Qualifying Debt: Means indebtedness of the Operating Partnership that is
described in (i), (ii) or (iii) below:

(i) In the case of indebtedness secured by any property or other asset of the
Operating Partnership and not recourse to all of the assets of the Operating
Partnership, the aggregate amount of all indebtedness secured by such property
must not exceed seventy-five percent (75%) of the fair market value (as
determined by the Board in its reasonable judgment) of such property at the time
that the Guarantee Opportunity is first effective. Nonrecourse debt of a
subsidiary of the Operating Partnership shall be treated as debt of the
Operating Partnership provided the Operating Partnership guarantees such debt
and will permit the Contributor to indemnify the Operating Partnership from
certain losses associated with such guarantee on terms which are similar to
those set forth in the Contributor’s Guarantee Agreement and reasonably
acceptable to the Operating Partnership and the Contributor;

(ii) In the case of indebtedness that is recourse to all of the assets of the
Operating Partnership, the indebtedness is at all times the most senior
indebtedness recourse to all the assets of the Operating Partnership (but there
shall not be a prohibition against other indebtedness that is pari passu with
such indebtedness) and the amount of the indebtedness outstanding is at all
times at least equal to one hundred fifty percent (150%) of the aggregate amount
of the guarantees provided with respect to such indebtedness; or

(iii) Any other indebtedness approved by Robert F. Maguire III (or his designee
or successor) or the Contributor in each such person’s sole and absolute
discretion.



--------------------------------------------------------------------------------

In addition, debt which satisfies requirement (i) or (ii) above (but not
requirement (iii) above) will not be Qualifying Debt if and when either of the
following occurs:

(i) There are other guarantees with respect to the same indebtedness that are
prior to (i.e., with less economic risk) the Guarantee Opportunity provided to
the Contributor pursuant hereto; or

(ii) There are other guarantees with respect to the same indebtedness that are
pari passu with the Guarantee Opportunity provided to the Contributor pursuant
hereto, and the amount of all such guarantees (including the Contributor’s
guarantee) exceed seventy five percent (75%) of the fair market value of the
real estate which is security for such indebtedness measured at the time any
such guarantee is first effective (as determined by the Board in its reasonable
judgment).

Notwithstanding the foregoing, there shall be no prohibition on guarantees of
other portions of Qualifying Debt, and the above limitations shall not apply
with respect to any guarantee of such debt by the Company, provided the
Contributor is offered the opportunity to enter into an agreement with the
Company providing that the Contributor will indemnify the Company from certain
losses associated with such debt on terms which are similar to those set forth
in the Contributor’s Guarantee Agreement with respect to the debt of the
Operating Partnership.

ARTICLE 2—SALES INDEMNITY ON PROTECTED PROPERTY

(a) In the event that the Operating Partnership directly or indirectly sells,
exchanges, or otherwise disposes of any Property or any interest therein
(including without limitation, by way of merger, sale of assets or otherwise)
during the term of the Protected Period, the Operating Partnership shall
indemnify the Contributor for damages resulting to the Contributor from such
sale, exchange or disposition, as provided below. The benefit of this indemnity
may be waived on behalf of the Contributor by Robert F. Maguire III (or his
designee or successor) or the Contributor, which waiver may be given or withheld
in each such person’s sole and absolute discretion.

(b) Section 2(a) shall not apply to the disposition of a Property if (i) such
disposition qualifies as a like-kind exchange under Section 1031 of the Code, or
an involuntary conversion under Section 1033 of the Code, or other transaction
(including, but not limited to, a contribution of property to any entity that
qualifies for the nonrecognition of gain under Section 721 or Section 351 of the
Code, or a merger or consolidation of the Operating Partnership with or into
another entity that qualifies for taxation as a “partnership” for federal income
tax purposes (a “Successor Partnership”)), in each case that does not result in
the recognition of any taxable income or gain to the Contributor with respect to
the Contributor’s Partnership Units; provided, however, that: (1) in the event
of a disposition of a Property under Section 1031 or Section 1033 of the Code or
pursuant to another tax deferred transaction, any property that is acquired in
exchange for or as a replacement for such Property shall thereafter be
considered that Property for purposes of this Exhibit G; (2) if a Property is
transferred to another entity in a transaction in which gain or loss is not
recognized, the interest of the Operating



--------------------------------------------------------------------------------

Partnership in such entity shall thereafter be considered that Property for
purposes of this Exhibit G, and if the acquiring entity’s disposition of such
Property would cause the Contributor to recognize gain or loss as a result
thereof, the transferred Property still shall be considered that Property for
purposes of this Exhibit G; and (3) in the event of a merger or consolidation
involving the Operating Partnership and a Successor Partnership, the Successor
Partnership shall have agreed in writing for the benefit of the Contributor that
all of the restrictions of this Exhibit G shall apply with respect to each
Property; (ii) with respect to the Contributor, the adjusted taxable basis of
the Property has increased in the hands of the Operating Partnership to fair
market value as a result of a taxable disposition of the Partnership Units
received in the Formation Transactions or otherwise, such that a taxable
disposition of such Property by the Operating Partnership would not result in
the allocation of taxable gain to the Contributor pursuant to Section 704(c) of
the Code; or (iii) such disposition is permitted with respect to all of the
“Contributors” under the Robert F. Maguire III Contribution Agreement pursuant
to Section 2(b)(ii) of such agreement.

(c) The indemnity rights and remedies of the Contributor upon any sale,
exchange, or other disposition of any Property or any interest therein
(including without limitation, by way of merger, sale of assets or otherwise)
under Section 2(a) shall be limited to a claim for monetary damages (including,
without limitation, incidental, consequential, indirect and special damages,
whether foreseeable or not) against the Operating Partnership or any Successor
Partnership. All such damages shall be indemnifiable under Section 3.3 of the
Agreement and shall be treated as “Losses” for purposes thereof. Any claim,
dispute or controversy arising out of, or in connection with, or in relation to
the interpretation, performance or breach of this Exhibit G shall be subject to
the provisions of Section 7.1 of the Agreement. For purposes of determining any
damages payable by the Operating Partnership or a Successor Partnership to
Contributor pursuant to this Article 2, damages shall be calculated to protect
the Contributor against all direct and indirect adverse tax consequences. The
Operating Partnership acknowledges that any calculation of damages payable to
the Contributor will not be based on the time value of money or the time
remaining within the Restricted Period. All damages shall be due and payable by
the Operating Partnership or a Successor Partnership at the time of any sale,
exchange or other disposition.

ARTICLE 3—AVAILABILITY OF GUARANTEES

(a) During the Protected Period, the Operating Partnership shall use
commercially reasonable efforts to make available to the Contributor the
opportunity (a “Guarantee Opportunity”) to make a guarantee of Qualifying Debt
of the Operating Partnership pursuant to a Guaranty Agreement in an amount at
least equal to the Guarantee Amount. The Contributor may provide its Guarantee
Agreement provided such agreement shall not expand Contributor’s rights
hereunder and shall be subject to the reasonable comments and approval of the
Operating Partnership. During the Protected Period, if Guaranteed Debt is to be
repaid and, immediately after such repayment, the outstanding amount of such
Guaranteed Debt would be less than the Guarantee Amount with respect to such
Guaranteed Debt, the Operating Partnership shall use commercially reasonable
efforts to provide to the Contributor a new Guarantee Opportunity with respect
to Qualifying Debt in an amount equal to the Guaranteed Debt being repaid. In
the event that the Operating Partnership is required to use commercially
reasonable efforts to offer a Guarantee Opportunity pursuant to this
Section 3(a), the Operating Partnership



--------------------------------------------------------------------------------

will provide the Contributor notice of the type, amount and other relevant
attributes of the Qualifying Debt with respect to which the Guarantee
Opportunity is offered at least ten (10) business days, to the extent reasonably
practicable, but in no event less than five (5) business days prior to the
earlier of the closing of the incurrence of such debt and the scheduled
repayment of the existing Guaranteed Debt. In the event that the Operating
Partnership or a related party repurchases outstanding Guaranteed Debt, whether
or not such debt is retired, the repurchase thereof shall be treated as a
repayment of the Guaranteed Debt for purposes of this Article 3.

(b) The Contributor acknowledges that Guarantee Partners other than the
Contributor have the right to guarantee debt of the Operating Partnership on
terms which are similar to the terms set forth in this Exhibit G. The Operating
Partnership shall use commercially reasonable efforts to offer each Guarantee
Opportunity to the Guarantee Partners (including the Contributor) on a pro rata
basis, based on the proportion of each Guarantee Partner’s Guarantee Amount to
the aggregate Guarantee Amounts of all Guarantee Partners, unless the Guarantee
Partners agree to accept Guarantee Opportunities on other than a pro rata basis.

(c) The Operating Partnership agrees to file its tax returns taking the position
that the Guaranteed Debt is allocable to the Contributor guaranteeing such debt
for purposes of Section 752 of the Code, absent a determination to the contrary
by the Internal Revenue Service. However, the Operating Partnership makes no
representation or warranty to the Contributor that any guarantee entered into
pursuant to Section 3(a) shall be respected for federal income tax purposes so
as to enable the Contributor to be considered to bear the “economic risk of
loss” with respect to the indebtedness thereby guaranteed by the Contributor for
purposes of either Section 752 or Section 465 of the Code.

(d) The indemnity rights and remedies of the Contributor for a breach or
violation of the covenants set forth in Section 3(a) shall be limited to a claim
for monetary damages (including, without limitation, incidental, consequential,
indirect and special damages, whether foreseeable or not) against the Operating
Partnership or any Successor Partnership. All such damages shall be
indemnifiable under Section 3.3 of the Agreement and shall be treated as
“Losses” for purposes thereof. Any claim dispute or controversy arising out of,
or in connection with, or in relation to the interpretation, performance or
breach of this Exhibit G shall be subject to the provisions of Section 7.1 of
the Agreement. For purposes of determining any damages payable by the Operating
Partnership or a Successor Partnership to a Contributor pursuant to this
Article 3, damages shall be calculated to protect the Contributor against all
direct and indirect adverse tax consequences. The Operating Partnership
acknowledges that any calculation of damages payable to the Contributor will not
be based on the time value of money or the time remaining within the Restricted
Period. All damages shall be due and payable by the Operating Partnership or a
Successor Partnership at the time of any sale, exchange or other disposition.

(e) The Operating Partnership shall not be obligated to undertake efforts to
maintain any level of indebtedness in excess of the amounts specifically
required to meet the obligations set forth above in this Article 3.



--------------------------------------------------------------------------------

ARTICLE 4—ACKNOWLEDGEMENT OF CONTRIBUTOR

The Contributor acknowledges that neither Robert F. Maguire III nor his heirs,
estate or other successors by operation of law shall have any duty or obligation
to the Contributor with respect to any decision made or action taken by any of
them under Exhibit F to the Robert F. Maguire III Contribution Agreement,
including, without limitation, waiving indemnity rights, approving indebtedness
as “Qualifying Debt” or any other matter. The Contributor further acknowledges
that it shall not have any claim against Robert F. Maguire III or his successors
or assigns for any adverse tax consequences suffered by the Contributor as a
result of any action taken by Robert F. Maguire III or any of his heirs, estate
or other successors by operation of law under Exhibit F to the Robert F. Maguire
III Contribution Agreement.